Exhibit 10.1

 

CASELLA WASTE SYSTEMS, INC.

 

Incentive Stock Option Agreement
Granted Under 1997 Amended & Restated Stock Incentive Plan

 

1.                                       Grant of Option.

 

This agreement evidences the grant by Casella Waste Systems, Inc., a Delaware
corporation (the “Company”), on XXXX, XXXX (the “Grant Date”) to XXXXXXX, an
employee of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s Amended and
Restated 1997 Stock Incentive Plan (the “Plan”), a total of XXXXX shares of
common stock, $0.01 par value per share, of the Company (the “Common Stock” or
the “Shares”) at $XXXX per Share.  Unless earlier terminated, this option shall
expire on XXXXX, XXXX (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2.                                       Vesting Schedule.

 

This option is XXXX.  This option shall expire upon, and will not be exercisable
after, the Final Exercise Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares which are
then exercisable, until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.

 

3.                                       Exercise of Option.

 

(a)                                  Form of Exercise.  Each election to
exercise this option shall be in writing, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in the manner provided in the Plan, including:

 

(i)                                     in cash or by check, payable to the
order of the Company;

 

(ii)                                  by delivery of an irrevocable and
unconditional undertaking by a credit-worthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price, or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a credit-worthy

 

1

--------------------------------------------------------------------------------


 

broker to deliver promptly to the Company cash or a check sufficient to pay the
exercise price, or by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by the Board of
Directors of the Company (the “Board”) in good faith (the “Fair Market Value”),
which Common Stock was owned by the Participant at least six months prior to
such delivery; or

 

(iii)                               any combination of the above permitted forms
of payment.

 

The Participant may purchase less than the number of Shares covered hereby,
provided that no partial exercise of this option may be for any fractional
Share.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Code (an
“Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d) and (e) below, the right to
exercise this option shall terminate 30 days after such cessation (but in no
event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions set forth in Section 4 hereof, or of any other
agreement, the right to exercise this option shall terminate immediately upon
such violation.

 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (e) below, this option shall be
exercisable, within 90 days following the date of death or disability of the
Participant, provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

 

(e)                                  Discharge for Cause.  If the Participant,
prior to the Final Exercise Date, is discharged by the Company for “cause” (as
defined below), the right to exercise this option shall terminate immediately
upon the effective date of such discharge.  “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of Section 4 hereof, or of any provision of any
employment, consulting or other similar agreement), as

 

2

--------------------------------------------------------------------------------


 

determined by the Company, which determination shall be conclusive.  The
Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

 

4.                                       Non-Competition.

 

(a)                                  To the extent the Participant is not bound
by a more stringent non-competition requirement in an Employment Agreement or
other enforceable document, the Participant agrees that, during the period that
the Participant is an employee of the Company and for a period of one year
following the termination thereof (the “Term”), he will not directly or
indirectly:

 

(i)                                     as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant, or in any other capacity whatsoever (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
publicly held company), market, sell or render (or assist any other person in
marketing, selling or rendering) any solid or liquid waste collection, disposal,
transfer or recycling services located within a 50-mile radius of any operating
division of the Company then in existence; or

 

(ii)                                  solicit, divert or take away, or attempt
to divert or to take away, the solid or liquid waste collection, disposal,
transfer or recycling business or patronage of any of the clients, customers or
accounts, or prospective clients, customers or accounts, of the Company located
within a 50-mile radius of any operating division of the Company then in
existence; or

 

(iii)                               recruit, solicit or induce, or attempt to
induce, any employee of the Company to terminate his or her employment with, or
otherwise cease his or her relationship with, the Company.

 

For purposes of this Section 4, “Company” means Casella Waste Systems, Inc.,
together with its subsidiaries and other affiliates.

 

5.                                       Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.  Such withholding
taxes may be satisfied, at the discretion of the Board, by the withholding of
Shares of Common Stock of the Company.

 

3

--------------------------------------------------------------------------------


 

6.                                       Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

7.                                       Disqualifying Disposition.

 

If the Participant disposes of Shares acquired upon exercise of this option
within two years from the date of grant of the option or one year after such
Shares were acquired pursuant to exercise of this option, the Participant shall
notify the Company in writing of such disposition.

 

8.                                       Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

 

Casella Waste Systems, Inc.

 

 

 

 

Dated as of XXXXXXX

By:

 

 

 

 

Chairman &

 

 

Chief Executive Officer

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 1997 Stock Incentive Plan.

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

XXXXXX

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION EXERCISE

(To Be Completed Only Upon Exercise of Options)

 

Casella Waste Systems, Inc.
Attn:                    XXXXXXXXXXXXXX
25 Greens Hill Lane
Rutland, VT 05701

 

Dear XXXXX

 

I, XXXXXXXXXXX am the holder of an Incentive Stock Option granted to me under
the Casella Waste Systems, Inc. (the “Company”) Amended and Restated 1997 Stock
Incentive Plan on XXXXX, XXXX for the purchase of XXXXXXXXX shares of Common
Stock of the Company at a purchase price of $XXXX per share.

 

I hereby exercise my option to purchase                           shares of
Common Stock (the “Shares”), for which I have enclosed a check in the amount of
$                         .

 

Please complete the following information (if you are not using a broker, please
disregard information pertaining to broker): *Note – If you do not use a broker,
your stock certificate will be mailed to you at the address you list in (b)
below

 

(a)                                  Your Name:

 

(b)                                 Your Address:

 

(c)                                  Your Social Security #:

 

(d)                                 Name of Broker:

 

(e)                                  Contact at Broker:

 

(f)                                    Broker’s Telephone #:

 

(g)                                 Broker’s Fax#:

 

(h)                                 Broker’s Email Address:

 

(i)                                     Broker’s Address:

 

(j)                                     Broker’s preference as to delivery of
certificate (physical or electronic DWAC):

 

 

 

 

 

(Signature of Option Holder)

 

Print Name:

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------